DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 lines 8-9 recites “…the inner layer is joined to the outer layer through the gaps in the proximal end portion…”.  This is indefinite because one can interpret this to mean that the gaps are joining the inner and outer layers, or alternatively that the outer layer extends through the gaps to contact the inner layer, and that the contact between the outer and inner layer joins the two layers.  For purposes of examination, this is interpreted as the outer layer extends through the gaps to contact the inner layer, and that the contact between the outer and inner layer joins the two layers.  Claim 2 is similarly rejected.  Claims 3-7 are rejected because they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pursley, US 2005/0131387 A1.
Regarding claim 1, Pursley discloses a catheter (catheter, P0006, and shown in Fig. 4) comprising: an inner layer (substrate, P0006, shown as 12 in Fig. 2); a coil body (windings, P0006, and shown as 19 in Fig. 4) including one (filament, P0006) or more element wires wound around an outer periphery of the inner layer (Fig. 4); and an outer layer (plastic, P0006, wherein the plastic is applied as a molecular strand using electrostatic forces, as taught in US 6,030,371 which is incorporated by reference in P0005) covering an outer periphery of the coil body (Fig. 7 depicts the windings being encapsulated by a plastic coating 23 as described in P0039, which indicates how the catheter of Fig. 4 would also be encapsulated by a plastic coating 23), wherein: gaps (gaps, see annotated Fig. 4 below) are provided between axially adjacent portions of the one or more element wires in at least a proximal end portion (proximal end portion, see annotated Fig. 4 below) of the catheter, and the inner layer is joined to the outer layer through the gaps in the proximal end portion (Fig. 7 showing how the inner layer connects to the outer layer by the outer layer positioned through the gaps); and in at least a distal end portion (distal end portion, see annotated Fig. 4 below) of the catheter, 

    PNG
    media_image1.png
    478
    1043
    media_image1.png
    Greyscale
 
Regarding claim 2, Pursley discloses the catheter according to claim 1, wherein in the proximal end portion, the inner layer is in direct contact with the outer layer through the gaps (Fig. 7 showing the inner layer contacting the outer layer, and the contact connection extends through the gaps).  
Regarding claim 3, Pursley discloses the catheter according to claim 1, wherein the one or more cavities are spirally formed on the outer periphery of the inner layer in an axial direction of the catheter along the one or more element wires (see annotated Fig. 4 above distal end portion, wherein the filament is spirally formed on the outer 
Regarding claim 5, Pursley discloses the catheter according to claim 1, wherein in at least the distal end portion, the one or more element wires are movable with respect to the inner layer (the catheter of Pursley has the same structure as applicant’s catheter, and would be expected to function similarly, especially given that the outer plastic layer is applied as a molecular strand using electrostatic forces, and thus is not expected to penetrate into the cavities during manufacture, and therefore the filaments are not restricted to move relative to the inner layer).  
Regarding claim 6, Pursley discloses the catheter according to claim 1, wherein the proximal end portion is stiffer than the distal end portion (a catheter having a coil wherein the pic count (number of wire crossings per inch) is lower at the proximal end is stiffer relative to the distal end having a higher pic count). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pursley.
Regarding claim 4, Pursley discloses the catheter according to claim 1.
The embodiment of Fig. 4 does not teach that the coil body includes a plurality of the element wires wound around an outer periphery of the inner layer, and in at least the distal end portion, a plurality of the cavities are formed between the inner layer and the coil body.  
However, in an alternative embodiment, Pursley teaches the coil body includes a plurality of the element wires (filaments 61-64, P0046 and shown in Fig. 13 below) wound around an outer periphery of the inner layer, and in at least the distal end portion, a plurality of the cavities (cavities, see annotated Fig. 13 below) are formed between the inner layer and the coil body.  

    PNG
    media_image2.png
    415
    967
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the single filament windings of the embodiment of Fig. 4 of Pursley with the multiple filament windings of the embodiment .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pursley in view of Ishikawa, US 2015/0335857 A1.
Regarding claim 7, Pursley discloses the catheter according to claim 1, wherein: the gaps are further provided in an intermediate portion of the catheter located between the proximal end portion and the distal end portion, and become wider from a distal end of the intermediate portion toward a proximal end of the intermediate portion (see annotated Fig. 13 above).
Pursley does not teach wherein: the one or more cavities extend from the distal end portion into the intermediate portion, and the height of the one or more cavities gradually decreases toward the proximal end of the intermediate portion.
However, Ishikawa teaches a catheter wherein: the one or more cavities (cavities, see annotated Fig. 2 below, wherein one of ordinary skill in the art would expect a cavity to form between the larger coil 42 and relatively smaller coils of Pursley positioned adjacent to the larger coil) extend from the distal end portion into the intermediate portion, and the height of the one or more cavities gradually decreases toward the proximal end of the intermediate portion (see annotated Fig. 2 below).

    PNG
    media_image3.png
    824
    1053
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the larger coil 42 of Ishikawa between the groups 60 of filaments 61-64 in the intermediate portion of Pursley for the purpose of allowing the catheter to bend a large amount, as taught by Ishikawa P0009, which teaches that thin wires move along the circular arc portion of the thick wires 42 as shown in Fig. 3, which allows the catheter to bend a large amount.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                            

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783